November 18, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, and 15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (U.S.  Patent No. 5,121,961) in view of Jay  (U.S. Patent No. 5,016,792).

    PNG
    media_image1.png
    179
    345
    media_image1.png
    Greyscale

Marshall teaches the structure substantially as claimed including a packable chair transformable between a storage configuration and a chair configuration, comprising: 
a back portion 11 connected to a seat portion 12, wherein a length of said seat portion is less than a length of said back portion; 
a leg rest portion 13 connected to a distal end of said seat portion 12 such that said leg rest portion is rotatable relative to said seat portion 12; wherein said leg rest is approximately the length of said back portion minus a length of either said first seat portion or said second seat portion, 
a kickstand 14 connected to said back portion 11 and positioned proximate to an outer surface of said back portion 11 such that said kickstand is rotatable relative to said back portion to change an orientation of said back portion 11 relative to a ground surface, wherein, in said storage configuration, said leg rest portion is capable of  being folded upwards such that said back portion, said seat portion, and said leg rest portion form an enclosed volume capable of holding contents; and wherein, in said chair configuration, said kickstand portion forms a nonzero angle with said back portion; wherein said back portion and said kickstand are 15 connected to each other via a kickstand hinge that is selectively positioned along said back portion; wherein the chair is operable to form a third configuration in which said leg rest, said seat portion, and said back portion are positioned substantially planar to each other and substantially parallel to the ground. As for claim 20, Marshall teaches wherein said second seat hinge and said leg rest hinge are selectively locking hinges.  As for Claim 10, Jay also teaches the concept of having a frame comprising selectively securable fabric spanning said leg rest portion, said seat portion, and said back portion; said fabric configurable to form a bottom and sidewalls of the enclosed volume; comprising at least one sleeve that fits around said leg rest. but does not teach that the said kickstand comprises at least one strap for a user to carry said packable chair. 

    PNG
    media_image2.png
    173
    295
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    226
    146
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    172
    166
    media_image4.png
    Greyscale

However, Jay teaches the concept of a similar packable chair that includes straps 40 that are capable of being attached to  the kickstand; wherein said at least one strap is two adjustable straps oriented vertically such that a user can wear said straps and said packable chair as a 20 backpack.  Jay further comprises selectively securable fabric spanning said leg rest portion, said seat portion, and said back portion; said fabric configurable to form a bottom and sidewalls of the enclosed volume and that the packable chair can be folded into an enclosed volume having a rectangular prism shape. Jay also teaches It would have been obvious and well within the level of ordinary skill in the art to modify Marshall to include a kickstand that has straps , such as the straps taught by Jay, since it would allow the packable chair to be transported on the shoulders of the person when folded in the storage position.

Claims 4-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (U.S.  Patent No. 5,121,961) in view of Jay  (U.S. Patent No. 5,016,792),  as applied to claim 1 above, and further in view of Nelson (U.S. Patent Application Publication No.  2015/0366357 A1).
Marshall in view of Jay teaches the structure substantially as claimed but does not teach a headrest portion connected to a distal of said back portion.

    PNG
    media_image5.png
    288
    193
    media_image5.png
    Greyscale

However, Nelson  teaches a head rest portion 706 connected to a distal end of said back portion such that said head rest portion is rotatable relative to said back portion, wherein a length of said head rest portion is substantially the same as said length of said seat portion; wherein in the storage configuration, said head rest is capable of being connected to a distal end of said leg rest to provide a top surface of the enclosed volume; further comprising a securing feature on said head rest such that said head rest can be secured to a distal end of said leg rest.  It would have been obvious and well within the level of ordinary skill in the art to modify Marshall in view of Jay to include a head rest portion , such as the head rest taught by Nelson, since it would provide comfort to the head of a person using the chair.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (U.S.  Patent No. 5,121,961) in view of Jay  (U.S. Patent No. 5,016,792),  as applied to claim 1 above, and further in view of Jue (U.S. Patent No 8,567,860 B2).
Marshall in view of Jay teaches the structure substantially as claimed but does not teach that the back portion and said seat portion are connected to each other with a seat hinge, and a foot extends outward from said seat hinge to support said packable chair on said ground surface in said chair configuration or a wheel positioned on a distal end of said seat hinge, as defined in claims 6 and 16.

    PNG
    media_image6.png
    300
    213
    media_image6.png
    Greyscale

	However, Jue teaches the concept of a back portion and a seat portion of a chair that are connected to each other with a seat hinge, and a foot extends outward from said seat hinge to support said packable chair on said ground surface in said chair configuration or a wheel 160 positioned on a distal end of said seat hinge.  It would have been obvious and well within the level of ordinary skill in the art to modify Marshall in view of Jay, to include a back portion and a seat portion of a chair that are connected to each other with a seat hinge, and a foot extends outward from said seat hinge to support said packable chair on said ground surface in said chair configuration or a wheel positioned on a distal end of said seat hinge, such as taught by Jue, since it would provide a means for allowing the chair to be rolled across the ground or floor and be transported when in the folded, storage position
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall (U.S.  Patent No. 5,121,961) in view of Jay  (U.S. Patent No. 5,016,792),  as applied to claim 1 above, and further in view of Pizzuto (U.S. Patent No. 8,002,349 B1)
Marshall in view of Jay teaches the structure substantially as claimed but does not teach that the kickstand is  selectively telescopic and contains a handle at a distal end of said kick stand.

    PNG
    media_image7.png
    183
    312
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    284
    242
    media_image8.png
    Greyscale

However, Pizutto teaches a kickstand that is selectively telescopic and contains a handle at a distal end of said kick stand to be old.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636